09-04 SOUTHERN UNION AND SANDELL ASSET MANAGEMENT REACH AGREEMENT HOUSTON, Texas. (March 5, 2009) – Southern Union Company (NYSE: SUG) and Sandell Asset Management Corp. (“Sandell”), affiliates of which own 8.6% of the Company’s outstanding shares, today announced that they have reached an agreement that will avoid a proxy contest at the Company’s 2009 annual meeting of stockholders. The settlement agreement, which will be incorporated into a report on Form 8-K to be filed by Southern Union, provides that two candidates previously nominated by Sandell to the Board of Directors of Southern Union will be nominated for election at the 2009 and 2010 annual meetings as additions to the members of the Board. Also, as part of the settlement, Sandell has agreed to abide by certain standstill provisions. “We are pleased that this matter has been resolved in a manner that serves the best interests of all Southern Union stockholders,” said Eric D. Herschmann, President and Chief Operating Officer of Southern Union. “This agreement will enable Southern Union’s management to focus its efforts on the Company’s operations and avoid a costly and time consuming proxy contest.” Thomas Sandell said, “We are pleased that we were able to work constructively with Southern Union and reach an agreement to avoid a protracted proxy contest.
